Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20160259207 A1) in view of Lee et al. (US 20160223866 A1).
Re claim 1: Matsuo discloses a display apparatus (liquid crystal television 10 in 1) comprising: 
a display panel (liquid crystal panel 22 in fig 4); 
a chassis (back bezel 28 in fig 4) configured to cover a surface of the display panel, and

a reflective sheet (reflection sheet 38 in fig 4) including a fixing hole (see paragraph 40; herein, a hole through which an attachment screw of the LED bar 36 passes is also provided on the reflection sheet 38); 
a substrate (mounting substrate 46 in fig 4) coupled (i.e., via attachment screw) to the reflective sheet, wherein the reflective sheet is positioned between the substrate and the chassis; and
a plurality of light sources (LED 44 in fig 4) mounted on the substrate to irradiate light toward the display panel.
Matsuo fails to disclose the chassis including a coupling protrusion, and the substrate including a coupling hole; wherein the chassis, the reflective sheet, and the substrate are configured so that: the coupling protrusion is insertable through the fixing hole and the coupling hole to cause the chassis to cover the surface of the display panel with the coupling protrusion protruding toward the surface of the display panel, and the reflective sheet to rest on a surface of the chassis, and, with the reflective sheet resting on the surface of the chassis, the substrate is coupleable to the chassis by sliding the coupling protrusion in the coupling hole to cause a surface of the substrate to contact the dissipation groove.
Lee discloses a display apparatus (display module 10 in fig 1), wherein a chassis (chassis 15 in fig 2) comprises a coupling protrusion (fixing protrusion 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the chassis of Matsuo with a coupling protrusion and provide the substrate with corresponding coupling hole, as shown in the device Lee, in order to enable quick and easy coupling/decoupling of the substrate on the chassis (Lee: see figs 6a-6c). Accordingly, since the reflective sheet of Matsuo is provided between the chassis and the substrate, the coupling protrusion of chassis can pass through the fixing hole of the reflective sheet and the coupling hole of the substrate to couple the substrate, the reflective sheet, and the chassis together so that the reflective sheet rests on a surface of the chassis and is prevented from being separated from the chassis. Moreover, such coupling arrangement between the substrate, the reflective sheet and the chassis would cause a surface of the substrate to be in close proximity to the dissipation groove of the chassis (see fig 11 and paragraph 72 of Matsuo), and directly/indirectly contact the dissipation groove.
Re claim 3: Matsuo in view of Lee discloses the display apparatus, wherein the coupling hole (Lee: fixing hole 120 in figs 6a-6c; see paragraphs 65-67) includes: 

a second coupling area (Lee: second coupling 122) extending in a direction in which the substrate extends from the first coupling area, the second coupling area having a width that is smaller than the external diameter of the coupling protrusion.
Re claim 4: Matsuo in view of Lee discloses the display apparatus, wherein, the coupling protrusion and the first coupling area are configured so that after the coupling protrusion is inserted in the first coupling area, the coupling protrusion is slidable to the second coupling area, so that the coupling protrusion is fixed in the second coupling area (Lee: see figs 6a-6c and paragraph 67).
Re claim 5: Matsuo in view of Lee discloses the display apparatus, wherein the coupling protrusion (Lee: 130) includes a coupling groove (Lee: detachment prevention structure 140 in figs 6a-6c) depressed along at least one portion of a circumference of the coupling protrusion so that the coupling protrusion is configured to be slidable from the first coupling area to the second coupling area.
Re claim 6: Matsuo in view of Lee discloses the display apparatus, wherein the reflective sheet (Matsuo: reflection sheet 38 in fig 7) further includes a heat dissipation hole (Matsuo: through-hole 64 in fig 7; see paragraph 72) that is adjacent to the plurality of light sources.

Re claim 11: Matsuo in view of Lee discloses the display apparatus, wherein the chassis (Lee: 15) further includes a recessed portion (Lee: 15a in fig 4) that is recessed toward a rear direction of the chassis, and the coupling protrusion (Lee: 130 in fig 4) protrudes toward a front direction of the chassis from the recessed portion.
Re claim 12: Matsuo in view of Lee discloses the display apparatus, further comprising a side frame (Matsuo: frame 24 in fig 4) coupled to the chassis along edges of the chassis, so that edges of the reflective sheet are insertable and fixable between the chassis and the side frame when the coupling protrusion is slid in the coupling hole.
Re claim 13: Matsuo in view of Lee discloses the display apparatus, wherein the side frame (Matsuo: frame 24 in fig 4) includes a resting groove on which the edges of the reflective sheet are rested when the coupling protrusion is slid in the coupling hole.
Re claim 14: Matsuo in view of Lee discloses the display apparatus, wherein a diameter of the fixing hole (Matsuo: see paragraph 40; herein, a hole through which an attachment screw of the LED bar 36 passes is also provided on the reflection sheet 38) corresponds to an external diameter of the coupling 
Re claim 15: Matsuo in view of Lee discloses the display apparatus, wherein the substrate (Matsuo: 46 in fig 7) is coupled to the chassis so that the plurality of light sources (Matsuo: 44 in fig 7) face the display panel (Matsuo: 22 in fig 7) when the coupling protrusion is slid in the coupling hole.
Re claim 16: Matsuo discloses a display apparatus (liquid crystal television 10 in 1) comprising: 
a display panel (liquid crystal panel 22 in fig 4); 
a substrate (mounting substrate 46 in fig 4);
a plurality of light sources (LED 44 in fig 4) mounted on the substrate to irradiate light to the display panel;
a chassis (back bezel 28 in fig 4) configured to cover a surface of the display panel, and
a dissipation groove (through-hole 98 in fig 11; see paragraphs 68-72) protruding from an exterior surface (flat plate 72 in fig 11) of the chassis, wherein the dissipation groove protrudes toward a surface of the display panel; 
a reflective sheet (reflection sheet 38 in fig 4) including a fixing hole (see paragraph 40; herein, a hole through which an attachment screw of the LED bar 36 passes is also provided on the reflection sheet 38), wherein the reflective sheet is positioned between the substrate and the chassis.
Matsuo fails to disclose the chassis including a coupling protrusion, and the substrate including a coupling hole; wherein the chassis, the reflective sheet, and 
Lee discloses a display apparatus (display module 10 in fig 1), wherein a chassis (chassis 15 in fig 2) comprises a coupling protrusion (fixing protrusion 130 in figs 4-6c) that is inserted in a coupling hole (fixing hole 120 in figs 6a-6c) of a substrate (substrate 100 in fig 2), wherein while the coupling protrusion is inserted in the coupling hole, the coupling protrusion is slidable in the coupling hole to couple the chassis to the substrate (see figs 6b-6c).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the chassis of Matsuo with a coupling protrusion and provide the substrate with corresponding coupling hole, as shown in the device Lee, in order to enable quick and easy coupling/decoupling of the substrate on the chassis (Lee: see figs 6a-6c). Accordingly, since the reflective sheet of Matsuo is provided between the chassis and the substrate, the coupling protrusion of chassis can pass through the fixing hole of the reflective sheet and the coupling hole of the substrate to couple the substrate, the reflective sheet, and the chassis together so that the reflective sheet is prevented from being separated from the chassis. Moreover, such coupling arrangement between the substrate, the reflective sheet and the chassis 
Re claim 17: Matsuo in view of Lee discloses the display apparatus, wherein the coupling hole (Lee: fixing hole 120 in figs 6a-6c; see paragraphs 65-67) includes: 
a first coupling area (Lee: first coupling 121) having a width that is larger than an external diameter of the coupling protrusion (Lee: 130), such that the coupling protrusion is insertable in the first coupling area; and 
a second coupling area (Lee: second coupling 122) extending in a direction in which the substrate extends from the first coupling area, the second coupling area having a width that is smaller than the external diameter of the coupling protrusion.
Re claim 18: Matsuo in view of Lee discloses the display apparatus, wherein the reflective sheet (Matsuo: reflection sheet 38 in fig 7) further includes a heat dissipation hole (Matsuo: through-hole 64 in fig 7; see paragraph 72) that is adjacent to the plurality of light sources.
Re claim 20: Matsuo discloses a display apparatus (liquid crystal television 10 in 1) comprising: 
a display panel (liquid crystal panel 22 in fig 4); 
a substrate (mounting substrate 46 in fig 4); 
a plurality of light sources (LED 44 in fig 4) mounted on the substrate to irradiate light to the display panel; 

a chassis (back bezel 28 in fig 4) including a dissipation groove (through-hole 98 in fig 11; see paragraphs 68-72) protruding from an exterior surface (flat plate 72 in fig 11) of the chassis.
Matsuo fails to disclose the chassis including a coupling protrusion, and the substrate including a coupling hole formed at a location corresponding to the fixing hole; wherein the chassis, the reflective sheet, and the substrate are configured so that: the coupling protrusion is insertable through the fixing hole and the coupling hole and, with the coupling protrusion inserted into the fixing hole and the coupling hole, the substrate is coupleable to the chassis by sliding the coupling protrusion in the coupling hole to cause a surface of the substrate to contact the dissipation groove.
Lee discloses a display apparatus (display module 10 in fig 1), wherein a chassis (chassis 15 in fig 2) comprises a coupling protrusion (fixing protrusion 130 in figs 4-6c) that is inserted in a coupling hole (fixing hole 120 in figs 6a-6c) of a substrate (substrate 100 in fig 2), wherein while the coupling protrusion is inserted in the coupling hole, the coupling protrusion is slidable in the coupling hole to couple the chassis to the substrate (see figs 6b-6c).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the chassis of Matsuo with a coupling protrusion and provide the substrate with corresponding coupling .
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 20160259207 A1) modified by Lee et al. (US 20160223866 A1) and further in view of WO 2013021933 A1 (hereinafter, WO’933).
Matsuo in view of Lee discloses the display apparatus.
Matsuo in view of Lee fails to disclose that a surface of the substrate is coated with a high reflection coating material to reduce a difference in reflectance between the reflective sheet and the surface of the substrate.
WO’933 discloses a display apparatus with a direct type backlight, wherein light sources (17, 19 in figs 4, 7) are mounted on substrates (18 in figs 4, 7) disposed on a chassis (14 in figs 4, 7), the surface of the chassis is covered with a reflector (21 in figs 4, 7) except for the areas of the substrates where the light sources are mounted, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to coat a surface of the substrate with a high reflection coating material in order to reduce a difference in reflectance between the reflective sheet and the surface of the substrate.
Allowable Subject Matter
6.	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed on 8/19/2021 have been fully considered but they are not persuasive. 
	With respect to the applicants’ arguments that Matsuo fails to disclose “a dissipation groove protruding from an exterior surface of the chassis,” the examiner respectfully disagrees. In the device of Matsuo, a dissipation groove (through-hole 98 in fig 11; see paragraphs 68-72) protrudes from an exterior surface (flat plate 72 in fig 11) of the chassis toward the surface of the display panel. 
The applicants further argue that groove portion 94 protrudes in a direction away from the substrate, the examiner herein notes that the examiner has referred to through-
Therefore, the arguments are non-persuasive and the rejection remains unchanged.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NIDHI THAKER/Primary Examiner, Art Unit 2835